        Case 5:20-cv-00886-KG-JHR Document 7 Filed 01/19/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ISRAEL BACA,

       Petitioner,

v.                                                               Civ. No. 20-cv-886 KG-JHR
                                                                 CR. No. 18-cr-3067 KG-JHR

UNITED STATES OF AMERICA,

       Respondent.

                                          ORDER
       THIS MATTER is before the Court on United States’ Motion for Extension of Time, [Doc.

6], filed January 15, 2021. United States requests this Court to extend its answer deadline to

February 15, 2021. [Id.]. The Court already extended United States’ answer deadline to March 10,

2021, pursuant to the Order filed January 6, 2021. [Doc. 5]. Therefore, the Court will deny the

current Motion as moot.

       IT IS THEREFORE ORDERED that United States’ Motion for Extension of Time [Doc.

6] is DENIED AS MOOT.



                                                   ____________________________________
                                                   JERRY H. RITTER
                                                   UNITED STATES MAGISTRATE JUDGE
